Mitchell, J.,
(dissenting.) The doctrine that, if a civil officer open a dwelling-house by forcing the outer door for the purpose of levying upon the owner’s goods, the levy is unlawful and void, rests wholly upon the authority of Ilsley v. Nichols, 12 Pick. 269, which other cases have merely followed. Although it may be presumptuous to question such eminent authority, yet I am unable to concur in the doctrine of that case. The object of the legal maxim, that a man’s house is his castle, is the protection of the inmates, and not an immunity of goods from attachment on civil process.
The law in England seems always to have been that, although the sheriff cannot break defendant’s dwelling by force of a fieri facias, but is a trespasser in the breaking, yet the execution which he then doth in the house is good. Y.B. 18 E. 4, f. 4a; Bacon’s Abr. “Sheriff,” N, 3; Semayne’s Case, 5 Rep. 91a; Lee v. Gansel, 1 Cowper, 1. *94This seems to me to be on principle, and in its practical operation, -the better rule.
Inasmuch as the officer has been enabled to make the levy by means of his unlawful breaking, I do not deny that the levy may be voidable, so that the court might, on motion made directly for that purpose, set aside the levy and thus place the parties in statu quo. But if the defendant allow the levy to stand, and sue for the trespass upon his dwelling, I do not think he can include in his damages the value of the non-exempt goods levied upon under the process. To allow this would not, in its practical results, place the parties in statu quo. If the trespasser is held liable for damages, actual and exemplary, for the breaking, I think this will sufficiently protect the inviolability of dwellings.
Looking at the matter from a practical stand-point, it seems to me that the doctrine of the opinion will often work badly. This seems te be virtually conceded by my brethren. And, the question being one of first impression in this state, I think we are at liberty to adopt the rule I have suggested.